Name: Commission Regulation (EC) No 2146/2001 of 31 October 2001 amending Regulation (EC) No 1121/2001 fixing the adjustment coefficients to be applied to each traditional operator's reference quantity under the tariff quotas for imports of bananas and derogating from Regulation (EC) No 896/2001 as regards the submission of new import licence applications
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32001R2146Commission Regulation (EC) No 2146/2001 of 31 October 2001 amending Regulation (EC) No 1121/2001 fixing the adjustment coefficients to be applied to each traditional operator's reference quantity under the tariff quotas for imports of bananas and derogating from Regulation (EC) No 896/2001 as regards the submission of new import licence applications Official Journal L 288 , 01/11/2001 P. 0021 - 0022Commission Regulation (EC) No 2146/2001of 31 October 2001amending Regulation (EC) No 1121/2001 fixing the adjustment coefficients to be applied to each traditional operator's reference quantity under the tariff quotas for imports of bananas and derogating from Regulation (EC) No 896/2001 as regards the submission of new import licence applicationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 216/2001(2), and in particular Article 20 thereof,Having regard to Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community(3), as amended by Regulation (EC) No 1613/2001(4), and in particular Article 5(2) thereof,Whereas:(1) Pursuant to Article 5(1) of Regulation (EC) No 896/2001 the Commission fixed in Regulation (EC) No 1121/2001(5), as amended by Regulation (EC) No 1603/2001(6), an adjustment coefficient to be applied to each operator's reference quantity in each of the two categories of traditional operator, taking account of the information supplied by the Member States on the total volume of the reference quantities for traditional operators A/B and traditional operators C.(2) As a result of further information received from a Member State, the sum of the reference quantities for traditional operators C has been found to amount to 716609 tonnes. This requires a change in the adjustment coefficient to be applied to the reference quantities for each traditional operator C.(3) Regulation (EC) No 1121/2001 must therefore be amended.(4) Traditional operators C should consequently be given the possibility of submitting new applications for import licences for the fourth quarter of 2001 in view of the increase in their reference quantities.(5) This Regulation should enter into force immediately in view of the time limits set for the submission of new import licence applications.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1The adjustment coefficient in Article 1 of Regulation (EC) No 1121/2001 to be applied to each traditional operator C is replaced by the adjustment coefficient 0,98449.Article 2The competent authorities of the Member States shall notify the operators concerned of the reference quantity as adjusted pursuant to Article 1 no later than 14 November 2001.Article 3By derogation from Article 15(1) of Regulation (EC) No 896/2001 and for the fourth quarter of 2001, each traditional operator C may submit new applications for import licences under tariff quota C between 19 and 23 November 2001.The competent national authorities shall issue the import licences no later than 30 November 2001. The period of validity of the licences shall expire on 7 January 2002.The competent authorities shall notify the Commission of the quantities covered by licence applications within the two working days following the end of the period for the submission of applications.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 31, 2.2.2001, p. 2.(3) OJ L 126, 8.5.2001, p. 6.(4) OJ L 214, 8.8.2001, p. 19.(5) OJ L 153, 8.6.2001, p. 12.(6) OJ L 211, 4.8.2001, p. 22.